Exhibit 10.1
 

 
July 9, 2008


TO:                      DIXIE LEE INTERNATIONAL INDUSTRIES, INC.




AND TO:            The Directors thereof




I, DAVID SILVESTER, do hereby resign my office as Vice-President of the above
Corporation, such resignation to take effect forthwith.


DATED the 7th day of July, 2008




By: /s/ David Silvester




TO:                      DIXIE LEE INTERNATIONAL INDUSTRIES, INC.




AND TO:            The Directors thereof




I, DAVID SILVESTER, do hereby resign my office as director of the above
Corporation, such resignation to take effect forthwith.


DATED the 7th day of July, 2008




By: /s/ David Silvester

